Exhibit 99.2 Contact: Porter, LeVay & Rose, Inc. Provectus Pharmaceuticals, Inc. Marlon Nurse, VP - Investor Relations Peter R. Culpepper, CFO Bill Gordon, SVP - Media Relations Phone: 866-594-5999 #30 Phone: 212-564-4700 March 11, 2010 PROVECTUS PHARMACEUTICALS CLOSES $7.5 MILLION PRIVATE PLACEMENT KNOXVILLE, TN, March 11, 2010 Provectus Pharmaceuticals, Inc. (OTC BB: PVCT), a development-stage oncology and dermatology biopharmaceutical company, announced today that it has received gross proceeds of approximately $7.5 million in a private placement offering to institutional and accredited investors. In connection with the closing, the Company issued approximately 10.0 million shares of its convertible preferred stock and warrants to purchase approximately 5.0 million shares of its common stock at an exercise price of $1.00 per share. The Company expects to close on additional gross proceeds of approximately $450,000 on or before March 15.The shares issued to the investors and the shares underlying the warrants have not been and will not be registered under the Securities Act of 1933, and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. This press release shall not be deemed an offer to sell or a solicitation of an offer to buy any securities of the Company, nor shall there be any sale of these securities in any state or jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state or jurisdiction. The Company intends to use the proceeds of the private placement for working capital purposes. Peter Culpepper, the Company’s CFO and COO said, “With the closing of this offering, Provectus has strengthened its operational activities and expanded its shareholder base to include new individual and institutional investors. We believe we have now raised enough capital to fully finance existing clinical trials through to completion, and do not anticipate the need for any further capital in order to bring our existing metastatic melanoma therapy to completion of clinical trials.As our discussions with the FDA regarding an accelerated path continues, we wanted to make sure we are prepared to move ahead with our development activities if a Phase 3 study is needed.We intend to continue to work with the FDA and other authorities to rapidly register our groundbreaking therapies, so that we can serve the many patients who need them.” He continued, “Provectus also believes that it is well positioned to execute on its growth strategy by developing its oncology and dermatology therapies through clinical trials, strategic partnerships and licensing agreements.We remain committed to further develop our dermatology therapies with an industry partner, and expect to continue to develop our other oncology indications.” Maxim Group LLC served as the Company's exclusive placement agent for the transaction. -more- About Provectus Pharmaceuticals, Inc. (www.pvct.com) Provectus Pharmaceuticals specializes in developing oncology and dermatology therapies.
